Citation Nr: 1814734	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  16-00 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for Diabetes Mellitus, type II, claimed as due to exposure to DDT (dichlorodiphenyltrichloroethane).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Watson, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1961 to July 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, issued in December 2013.

In February 2016, the Veteran withdrew his request for a Board hearing and his accredited representative filed a Statement in lieu of VA Form 646.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veteran has had a current diabetes mellitus disability since 1988, as noted in his medical treatment records. 

2. The weight of the evidence is against finding that the Veteran was actually exposed to DDT in service.

3. Symptoms of diabetes mellitus were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service; the Veteran's diabetes mellitus is not etiologically related to active service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, claimed as due to DDT exposure, are not met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159 , 3.303 (2017).


	(CONTINUED ON NEXT PAGE)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran, through his accredited representative, has alleged a deficiency in the duty to assist since VA has not afforded him an etiological examination and opinion as to his current diabetes disability.  VA's duty to assist requires VA provide the claimant a medical examination or obtain a medical opinion when such is necessary to decide a claim.  38 U.S.C. § 5103A(d);  38 C.F.R. § 3.159.  In McLendon v. Nicholson, the Court held that the Secretary must provide a VA medical examination when there is (1) competent medical evidence of a current disability, or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability, or persistent or recurrent symptoms of a disability, may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A(d)(2), 38 C.F.R. 
§ 3.159(c)(4)(i). 

The Board acknowledges that the Veteran and his representative requested a VA examination to determine the etiology of his diabetes mellitus.  However, the Board concludes that an examination is not needed because no exposure to DDT has been shown.  VA has a duty to provide an examination when the record lacks evidence to decide the Veteran's claim and other evidence shows (1) a current disability; (2) an in-service event, injury, or disease; and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2017);  see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, there is no record evidence of exposure to DDT.  As discussed in greater detail below, the Board finds that there is no credible lay evidence or competent medical evidence suggesting an association between the Veteran's diabetes mellitus and any event, injury, or disease in service.  The Veteran's service treatment records (STR) contain negative findings for sugar in urine, and neither that test nor any other document in the record indicates an in-service diagnosis of diabetes mellitus.  Moreover, the record contains no credible evidence of a continuity of symptomatology since service separation.  On the Board's review of the Veteran's records, it finds a medical consultation note dated November 1992 that states "49 year old man diabetic since 1988."  Additionally, there is no competent and credible evidence otherwise linking the Veteran's diabetes mellitus to his military service based on the claimed exposure to DDT in service.  As discussed below the weight of the evidence demonstrates that there was no in-service event, injury, or disease Thus, VA is not required to provide the Veteran a VA examination.  

The RO has provided assistance to the Veteran as required under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case, including obtaining Social Security Administration (SSA) records.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d. 1328. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in developing the claim.

Consequently, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that it discuss in detail all evidence submitted by the Veteran or obtained on his behalf.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).


II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service. 38 C.F.R. 
§ 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability. In absence of proof a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992);  see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, diabetes mellitus is a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a).  Therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 
38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes mellitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The Veteran has asserted that diabetes mellitus was caused by exposure to DDT during service in Germany.  See March 2013 statement.  As such, the laws and regulations regarding exposure to herbicide agents, which do not include DDT, are not applicable in this case.  See 38 C.F.R. § 3.307(a)(6).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds persuasive or unpersuasive, and provide the reasons for rejecting any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997);  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428   (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

III.  Analysis

The Veteran contends that his current diabetes mellitus is related to exposure to DDT during military service.  In March 2013 correspondence to the Board, the Veteran stated that he is asking compensation for his diabetes disability due to exposure to DDT sprayed in Germany in the Second World War.  However, the Veteran has related no specific facts to show exposure to DDT in service.  

As to the first element of service connection, the Board has found the Veteran's current disability is noted to have onset in 1988, but no earlier.  Likewise, an August 1991 VA record notes a diagnosis of Non-Insulin Dependent Diabetes Mellitus.  Thus the Veteran has a current diabetes mellitus disability.

As to the second element of service connection, the Veteran's service treatment records (STR) do not show any event or manifestation to a compensable degree of the disease entity within the relevant time periods of his service.  Here, the Board notes the Veteran's separation examination urinalysis in 1963 shows a blood test indicated "Neg." for sugar and albumin.  The same was also noted on the Veteran's entrance examination in 1961.  No records suggest diabetes of any sort until 1988, approximately 25 years after the Veteran was discharged by separation examination.  

Moreover, as to the alleged fact that the Veteran was exposed to DDT, an insecticide, nothing in the Veteran's service records show exposure to DDT during service.  The personnel records do show that he was stationed in Germany approximately 17 years after Second World War hostilities ceased in Germany.  Furthermore, a February 2016 Statement of Accredited Representative points to no fact of DDT exposure; and a January 2018 Appellant's Brief points to nothing of DDT exposure in fact.  The Veteran has alleged exposure to DDT by simple fact of being stationed in Germany, but without identifying facts other than presence in country.  The is no evidence in the record, other than the Veteran's unsubstantiated assertion, that he was exposed to DDT in service.    

The Board finds that the weight of the evidence demonstrates that the Veteran does not have confirmed exposure to DDT, and thus the theory of service connection due DDT cannot substantiate the Veteran's claim for lack of an inservice event.  Thus, the second element of service connection is not met.     

As to the third element of direct service connection, the so-called "nexus" element, the Board acknowledges that VA has not afforded the Veteran a VA examination or a VA medical opinion specifically addressing whether the Veteran's current disability onset during service or is otherwise etiologically related to his service.  As the Board discusses below, the weight of the evidence does not diabetes mellitus had it onset in service or was manifest within a year of service or that he had continuous symptoms since service.  In addition the weight of the evidence does not demonstrate exposure to DDT.  As such the second element of service connection has not be demonstrated as there was no in-service event, injury or disease.  In addition there were no chronic symptoms of the claimed disability shown in service.  The Veteran has not otherwise provided competent evidence to indicate there may be a nexus between the claimed diabetic disability and service.  

While the Board acknowledges the Veteran's submission of an article entitled "DDT Side Effects," dated September 2010, the Board may not offer its own etiological opinion since medical expertise is required to opine medical causation of diseases competently and credibly.  Absent evidence that indicates that the Veteran has a current claimed disability related to an actual injury, event or disease in service, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim of service connection, because there is nothing in service to which any current disability could be related by competent opinion.  See 38 U.S.C. § 5103A (a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim.");  38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").  

The Board has found that the weight of the evidence is against a finding that the Veteran was exposed to DDT.  The Board has specifically reviewed the documents submitted by the Veteran.  However, the documents submitted by the Veteran do not specifically address the facts of the Veteran's case and do not provide conclusions with a degree of certainty to establish direct exposure in the Veteran's case.  See Mattern v. West, 12 Vet. App. 222 (1999);  Sacks v. West, 11 Vet. App. 314 (1998). 

The Board next finds that the Veteran did not experience chronic symptoms of diabetes mellitus in service; symptoms of diabetes mellitus that manifested to a compensable degree within one year of service separation; or continuous symptoms of diabetes mellitus since service separation before 1988.  Service treatment records are absent of any complaints of, treatment for, or a diagnosis relating to diabetes mellitus.  As previously mentioned, the December 1963 service separation examination noted a normal urinalysis negative for the presence of sugar.  The first post-service notation of diabetes mellitus appears in a November 1992 treatment record noting diabetes onset in 1988.  Therefore, the weight of the lay and medical evidence demonstrates that the Veteran's symptoms of diabetes mellitus were not chronic during service, did not manifest to a compensable degree within one year of discharge from service, and were not continuous since service. 

As indicated above, the first objective medical evidence that the Veteran has diabetes mellitus was in 1988, over 25 years after service.  There is no evidence of record of the claimed disabilities during service or immediately thereafter. See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observations is competent).  No medical professional has provided competent medical evidence linking the diagnoses of diabetes mellitus to any aspect of the Veteran's active service, to include his claimed exposure to DDT in service, and the Veteran has not alluded to the existence of any such opinion.  Therefore, there is no probative medical evidence suggesting a link between the Veteran's period of service and his current diagnosis of diabetes mellitus.

Insomuch as the Veteran has attempted to establish a nexus through his own lay assertions, the Board finds that the etiology of diabetes mellitus falls outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issues of causation.  See Jandreau, 492 F.3d 1372, 1377 n.4.  The Veteran's claimed disability requires specialized training for determinations as to diagnoses and causation, and are, therefore, not susceptible to lay opinions on etiology.  Thus, because of the medical complexity of this matter, the Veteran is not competent to render such an opinion or attempt to present lay assertions to establish a nexus between his current diagnosis and service.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.




ORDER

Service connection for Diabetes Mellitus, type II, claimed as due to exposure to DDT, is denied.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


